DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-21 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 



(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Pub. No. 2007/0144298) in view of Parazynski (US Pub. No. 2019/0041891).  Note that Miller incorporates by reference as per ¶23 Wang (US Patent No. 5,762,458).

As per Claim 1, Milller discloses a control system (38) for a robotic surgical tool (22, 24, 32) (Figs. 1, 3; ¶19-23, 26-28), the control system (38) comprising:
a handpiece (e.g., 44) (Figs. 1, 3; ¶22-23, 26), comprising:
a body (46) (Fig. 1; ¶22);
a joystick (148) extending from the body (46; 54/134) (Miller at Fig. 1, ¶22; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33);

a plurality of sensors (182, 154, 172) comprising a body sensor (182) embedded in the body (54/134) and configured to detect motion of the body (54/134) in three-dimensional space (Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62), a force sensor (154) configured to detect forces applied to the joystick (148) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33), and a shaft sensor (172) configured to detect rotary displacement of the shaft (150) relative to the body (54/134) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-51); and
a control circuit (38) communicatively coupled to the plurality of sensors (182, 154, 172) and a proximity detection system (54, 56 in Miller; 70 in Wang) (Miller at Figs. 1, 3 and ¶19-23, 26-28; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8), the control circuit (38) configured to:
receive proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) from the proximity detection system (54, 56 in Miller; 70 in Wang) (Figs. 3-8; ¶26-36), wherein the proximity signals (as per 104 in Fig. 8 of Miller with “controlled velocity” as per ¶32) are indicative of a proximity of the robotic surgical tool (22, 24, 32) to tissue (for embodiments in which constraint is defined relative to internal organs) (Figs. 3-8; ¶20, 26-36);
receive input control signals (102) from the plurality of sensors (182, 154, 172) (Miller at Fig. 8, ¶35-35; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62);
switch between a gross motion mode (as per lack of “controlled velocity” as per ¶32) and a precision motion mode (as per “controlled velocity” as per ¶32) in response to receiving a proximity signal (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) indicating the proximity being reduced to less than a threshold value (Figs. 3-8; ¶26-36);
provide gross motion control signals (lack of “controlled velocity” as per ¶32) to the robotic surgical tool (22, 24, 32) based on the input control signals (102) from the force sensor (154) in the gross 
provide precision motion control signals (“controlled velocity” as per ¶32) to the robotic surgical tool (22, 24, 32) based on the input control signals (102) from the body sensor (182) and the shaft sensor (172) in the precision motion mode (as per “controlled velocity” as per ¶32) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62).
Miller does not expressly disclose:
wherein the handpiece is untethered;
wherein the force sensor is a multi-axis sensor.
Parazynski discloses a controller (102/200) in the form of control stick for controlling devices including a non-vehicle device (410b) (Figs. 1, 3A, 4D; ¶62-66, 87, 102).  In one embodiment, the controller (200) includes a mount member (202a) for connection to fixed base (Fig. 3A; ¶81, 87).  In an alternative embodiment, the controller (1500) is untethered to a fixed base (Fig. 15; ¶144-145).  Parazynski further discloses an embodiment in which a second control member (102b/1503) of the controller (102/200/1500) receives inputs from the user’s thumb in X, Y, and Z axes (Figs. 1, 15; ¶70, 124, 144).  According to Parazynski, receiving thumb inputs in this way exploits the greater dexterity of the thumb (¶124).  Like Miller, Parazynski is concerned with control systems for input devices.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.  Further, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the multi-axis sensor system of Miller since doing so would enhance the system by exploiting the greater dexterity of the thumb.

See rejection of Claim 1 for discussion of teachings of Parazynski.  In one embodiment, the controller (1500) includes a loop (1503) dimensioned and positioned to receive a user's thumb (Fig. 15; ¶70, 124, 144).
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the loop of Miller since doing so would enhance the system by exploiting the greater dexterity of the thumb.

As per Claim 3, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 1.  Miller further discloses wherein the body sensor (182) is selected from a group consisting of an inertial sensor and an electromagnetic tracking receiver (as per “potentiometer”) (Wang at 8:44-62).

As per Claim 4 the combination of Miller and Parazynski teaches or suggests all limitations of Claim 1.  Miller further discloses wherein the shaft sensor (172) is selected from a group consisting of a rotary transducer (as per “corresponding spin”) (Wang at 8:44-51), strain gauge, and an optical sensor.

As per Claim 5, Miller discloses a control system (38) for a robotic surgical tool (22, 24, 32) (Figs. 1, 3; ¶19-23, 26-28), the control system (38) comprising:
an handpiece (e.g., 44) (Figs. 1, 3; ¶22-23, 26), comprising:
a body (46) (Fig. 1; ¶22);
an actuator (146) extending from the body (46; 54/134) (Miller at Fig. 1, ¶22; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33);
a rotatable (via 170) shaft (150) extending from the body (54/134) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-51); and

a proximity detection system (54, 56 in Miller; 70 in Wang) configured to detect a proximity of the robotic surgical tool (22, 24, 32) to tissue (for embodiments in which constraint is defined relative to internal organs) (Miller at Figs. 1, 3 and ¶19-23, 26-28; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8); and
a control circuit (38) communicatively coupled to the plurality of sensors (182, 154, 172) and the proximity detection system (54, 56 in Miller; 70 in Wang) (Miller at Figs. 1, 3 and ¶19-23, 26-28; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8), the control circuit (38) configured to:
receive proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) from the proximity detection system (54, 56 in Miller; 70 in Wang) (Figs. 3-8; ¶26-36), wherein the proximity signals (as per 104 in Fig. 8 of Miller with “controlled velocity” as per ¶32) are indicative of the proximity of the robotic surgical tool (22, 24, 32) to tissue (for embodiments in which constraint is defined relative to internal organs) (Figs. 3-8; ¶20, 26-36);
receive input control signals (102) from the plurality of sensors (182, 154, 172) (Miller at Fig. 8, ¶35-35; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62);
switch between a first mode (as per lack of “controlled velocity” as per ¶32) and a second mode (as per “controlled velocity” as per ¶32) in response to receiving a proximity signal (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) indicating the proximity being reduced to less than a threshold value (Figs. 3-8; ¶26-36);

provide second motion control signals (“controlled velocity” as per ¶32) to the robotic surgical tool 22, 24, 32) based on the input control signals (102) from the body sensor (182) and the shaft sensor (172) in the second mode (as per “controlled velocity” as per ¶32) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62).
Miller does not expressly disclose wherein the handpiece is untethered.
Parazynski discloses a controller (102/200) in the form of control stick for controlling devices including a non-vehicle device (410b) (Figs. 1, 3A, 4D; ¶62-66, 87, 102).  In one embodiment, the controller (200) includes a mount member (202a) for connection to fixed base (Fig. 3A; ¶81, 87).  In an alternative embodiment, the controller (1500) is untethered to a fixed base (Fig. 15; ¶144-145).  Like Miller, Parazynski is concerned with control systems for input devices.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.  

As per Claim 7, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 5.  Miller further discloses wherein the shaft (150) further comprises a radial sensor (154) configured to detect radial forces (as per 146) applied to the shaft (150) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33), and wherein the control circuit (38) is further configured to:

provide output control signals to the robotic surgical tool (22, 24, 32) based on the input control signals from the radial sensor (154), wherein the output control signals are configured to apply closure motions to one or more jaws (88, 90) of the robotic surgical tool (22, 24, 32) (Wang at Figs. 1, 7, 8; 2:32-3:32, 7:42-8:33).

As per Claim 8, Miller discloses a control system (38) for a robotic surgical tool (22, 24, 32) (Figs. 1, 3; ¶19-23, 26-28), the control system (38) comprising:
a handpiece (e.g., 44) (Figs. 1, 3; ¶22-23, 26), comprising:
a body (46) (Fig. 1; ¶22);
an actuation arm (146) extending proximally from the body (46; 54/134) (Miller at Fig. 1, ¶22; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33);
a shaft (148) extending distally from the body (46; 54/134) Wang at Figs. 1, 8; 2:32-3:32, 8:15-51); and
a plurality of sensors (182, 154, 172) comprising a body sensor (182) embedded in the body (54/134) and configured to detect motion of the body (54/134) in three-dimensional space (Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62), an arm sensor (154) configured to detect forces applied to the actuation arm (146) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33), and a shaft sensor (172) configured to detect rotary displacement of the shaft (150) relative to the body (54/134) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-51); and
a control circuit (38) communicatively coupled to the plurality of sensors (182, 154, 172) and a proximity detection system (54, 56 in Miller; 70 in Wang) (Miller at Figs. 1, 3 and ¶19-23, 26-28; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8), the control circuit (38) configured to:

receive input control signals (102) from the plurality of sensors (182, 154, 172) (Miller at Fig. 8, ¶35-35; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62);
switch between a gross motion mode (as per lack of “controlled velocity” as per ¶32) and a precision motion mode (as per “controlled velocity” as per ¶32) in response to receiving a proximity signal (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) indicating the proximity being reduced to less than a threshold value (Figs. 3-8; ¶26-36);
provide output control signals (lack of “controlled velocity” as per ¶32) to the robotic surgical tool (22, 24, 32) based on the input control signals (102) from the arm sensor (154) in the gross motion mode (as per lack of “controlled velocity” as per ¶32) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33); and
provide output control signals (“controlled velocity” as per ¶32) to the robotic surgical tool (22, 24, 32) based on the input control signals (102) from the body sensor (182) and the shaft sensor (172) in the precision motion mode (as per “controlled velocity” as per ¶32) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62).
Miller does not expressly disclose wherein the handpiece is untethered.
Parazynski discloses a controller (102/200) in the form of control stick for controlling devices including a non-vehicle device (410b) (Figs. 1, 3A, 4D; ¶62-66, 87, 102).  In one embodiment, the controller (200) includes a mount member (202a) for connection to fixed base (Fig. 3A; ¶81, 87).  In an 
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.

As per Claim 9, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the actuation arm (146) comprises a joystick movably coupled to the body (54/134) at a space joint (Fig. 8; 8:25-33).

As per Claim 10, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 9.  Miller does not expressly disclose wherein the joystick comprises a ring dimensioned and positioned to receive a user's thumb.
See rejection of Claim 8 for discussion of teachings of Parazynski.  In one embodiment, the controller (1500) includes a loop (1503) dimensioned and positioned to receive a user's thumb (Fig. 15; ¶70, 124, 144).
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the loop of Miller since doing so would enhance the system by exploiting the greater dexterity of the thumb.

As per Claim 11, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 9.  Miller does not expressly disclose wherein the arm sensor comprises a multi-axis force sensor positioned at the space joint.
See rejection of Claim 8 for discussion of teachings of Parazynski.
Parazynski further discloses an embodiment in which a second control member (102b/1503) of the controller (102/200/1500) receives inputs from the user’s thumb in X, Y, and Z axes are received 
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the multi-axis sensor system of Miller since doing so would enhance the system by exploiting the greater dexterity of the thumb.

As per Claim 12, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller does not expressly disclose wherein the body sensor comprises an inertial sensor.
See rejection of Claim 8 for discussion of teachings of Parazynski.  Parazynski further discloses embodiments in which suitable sensors include photo detectors, potentiometers, gyroscopes, and accelerometers (¶68).
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to substitute a suitable inertial sensor as per Parazynski within the system of Miller since doing so would enhance the system reducing the cost of the system in the event that a suitable inertial sensor is cheaper to implement than a corresponding position sensor (182) of Miller (as per Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62).

As per Claim 13, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the body sensor (182) comprises an electromagnetic tracking receiver (as per “potentiometer”) (Wang at 8:44-62).

As per Claim 15, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the control circuit (38) is further configured to scale the output control signals (lack of “controlled velocity” as per ¶32) based on the input control signals (102) received by the arm sensor (154) in the gross motion mode (as per lack of “controlled velocity” as per ¶32) in response to the proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) 

As per Claim 16, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 15.  Miller further discloses wherein the control circuit (38) is further configured to reduce the output control signals (lack of “controlled velocity” as per ¶32) in the gross motion mode (as per lack of “controlled velocity” as per ¶32) in response to the proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) indicating the robotic surgical tool (22, 24, 32) is approaching tissue (for embodiments in which constraint is defined relative to internal organs) (Miller at Figs. 3-8, ¶20, 26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33).

As per Claim 17, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the handpiece (e.g., 44) (Figs. 1, 3; ¶22-23, 26) further comprises a lock (as per “prohibited from further movement” in ¶30) for the actuation arm (146) (Miller at Fig. 3; ¶26-28), wherein the lock (as per “prohibited from further movement” in ¶30) is movable from an unlocked position (when not as per “prohibited from further movement” in ¶30) to a locked position (as per “prohibited from further movement” in ¶30) in response to receiving the proximity signal (as per 104 in Fig. 8 of Miller with “controlled velocity” as per ¶32) indicating the proximity being reduced to less than the threshold value (Figs. 3-8; ¶20, 26-36).
Miller does not expressly disclose wherein the handpiece is untethered.
See rejection of Claim 8 for discussion of teachings of Parazynski.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.  



As per Claim 19, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the shaft (148) further comprises a radial sensor (154) configured to detect radial forces (as per 146) applied to the shaft (148) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33), and wherein the control circuit (38) is further configured to
receive input control signals from the radial sensor (154) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33); and
provide output control signals to the robotic surgical tool (22, 24, 32) based on the input control signals from the radial sensor (154) to apply closure motions to one or more jaws (88, 90) of the robotic surgical tool (22, 24, 32) (Wang at Figs. 1, 7, 8; 2:32-3:32, 7:42-8:33).

As per Claim 20, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the handpiece (e.g., 44) further comprises a trigger (140) and a trigger sensor (as per 58) configured to detect an actuation of the trigger (140) (as per depressed in 3:43-67) (Wang at Figs. 4, 8; 3:43-67, 8:15-24), and wherein the control circuit (38) is further configured to:

provide output control signals to the robotic surgical tool (22, 24, 32) based on the input control signals from the trigger sensor (as per 58) to apply closure motions to one or more jaws (88, 90) of the robotic surgical tool (22, 24, 32) (Wang at Figs. 1, 7, 8; 2:32-3:32, 7:42-8:33).
Miller does not expressly disclose wherein the handpiece is unthetered.
See rejection of Claim 8 for discussion of teachings of Parazynski.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.

As per Claim 21, Miller discloses a control system (38) for a robotic surgical tool (22, 24, 32) (Figs. 1, 3; ¶19-23, 26-28), the control system (38) comprising:
a handpiece (e.g., 44) (Figs. 1, 3; ¶22-23, 26), comprising:
a gross motion (as per lack of “controlled velocity” as per ¶32) controller (38) comprising a sensor (154) (Miller at Figs. 1, 3-8, ¶19-23, 26-36; Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62);
a precision motion (“controlled velocity” as per ¶32) controller (38) comprising an embedded motion sensor (182) (Miller at Figs. 1, 3-8, ¶19-23, 26-36; Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62); and
a control circuit (38) communicatively coupled to the sensor (154), the embedded motion sensor (182), and a proximity detection system (54, 56 in Miller; 70 in Wang) (Miller at Figs. 1, 3, ¶19-23, 26-28; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8), the control circuit (38) configured to:
receive proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) from the proximity detection system (54, 56 in Miller; 70 in Wang) (Figs. 3-8; ¶26-36) indicative of a 
switch between a gross motion mode (as per lack of “controlled velocity” as per ¶32), in which input control signals (102) from the gross motion (as per lack of “controlled velocity” as per ¶32) controller (38) are utilized to control the robotic surgical tool (22, 24, 32) (Figs. 3-8; ¶26-36), and a precision motion mode (“controlled velocity” as per ¶32), in which input control signals (102) from the precision motion (“controlled velocity” as per ¶32) controller (38) are utilized to control the robotic surgical tool (22, 24, 32), in response to receiving a proximity signal (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) indicating the proximity being reduced to less than a threshold value (Figs. 3-8; ¶26-36).
Miller does not expressly disclose: wherein the handpiece is untethered; and wherein the sensor is a multi-axis sensor.
Parazynski discloses a controller (102/200) in the form of control stick for controlling devices including a non-vehicle device (410b) (Figs. 1, 3A, 4D; ¶62-66, 87, 102).  In one embodiment, the controller (200) includes a mount member (202a) for connection to fixed base (Fig. 3A; ¶81, 87).  In an alternative embodiment, the controller (1500) is untethered to a fixed base (Fig. 15; ¶144-145).  Parazynski further discloses an embodiment in which a second control member (102b/1503) of the controller (102/200/1500) receives inputs from the user’s thumb in X, Y, and Z axes (Figs. 1, 15; ¶70, 124, 144).  According to Parazynski receiving thumb inputs in this way exploits the greater dexterity of the thumb (¶124).  Like Miller, Parazynski is concerned with control systems for input devices.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design .

Claims 6 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Pub. No. 2007/0144298) in view of Parazynski (US Pub. No. 2019/0041891), further in view of Lipow (US Pub. No. 2004/0243147).

As per Claim 6, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 5.  In Miller, the proximity detection system (54, 56 in Miller; 70 in Wang) is a robot controller (54) that guides the instruments (22, 24, 32) in accordance with the slave manipulator controller (70) of Wang in view of a constraint controller (56) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8).
Miller does not expressly disclose wherein the proximity detection system comprises a structured light source and an optical receiver.
Lipow discloses a robot control system (10) in which proximity between a surgical instrument (14b, 24b) and tissue (P/1120) is determined by a structured light source (1202) and an optical receiver (1204) (Figs. 1A, 11-12; ¶53, 82-86).  According to Lipow, this system provides a suitable proximity sensor (¶85).  Like Miller, Lipow is concerned with surgical instruments.
Therefore, from these teachings of Miller, Parazynski, and Lipow, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lipow to the system of Miller as modified in view of Parazynski since doing so would enhance the system by reducing the cost of the system in the event that implementing a proximity sensor as per Lipow is cheaper to implement than positioning control as per the controller of Miller.

As per Claim 14, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  In Miller, the proximity detection system (54, 56 in Miller; 70 in Wang) is a robot controller (54) 
Miller does not expressly disclose wherein the proximity detection system comprises a structured light source and an optical receiver.
Lipow discloses a robot control system (10) in which proximity between a surgical instrument (14b, 24b) and tissue (P/1120) is determined by a structured light source (1202) and an optical receiver (1204) (Figs. 1A, 11-12; ¶53, 82-86).  According to Lipow, this system provides a suitable proximity sensor (¶85).  Like Miller, Lipow is concerned with surgical instruments.
Therefore, from these teachings of Miller, Parazynski, and Lipow, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lipow to the system of Miller as modified in view of Parazynski since doing so would enhance the system by reducing the cost of the system in the event that implementing a proximity sensor as per Lipow is cheaper to implement than positioning control as per the controller of Miller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664